DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2022 was filed prior to the mailing date of the present, first Official action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 9,717,674 to Guskey et al. (hereinafter “Guskey”).

Referring to Applicant’s independent claim 1, Guskey teaches a plurality of extruded shaped abrasive particles (See Abstract; col. 4, ll. 58-59; col. 9, l. 61 – col. 10, l. 6; FIG. 1; the biodegradable abrasive particles of Guskey is equivalent to Applicant’s claim term “extruded shaped abrasive particles”) comprising an average solidity of from about 0.60 to about 1.0 (col. 5, ll. 38-44; col. 8, ll. 8-55 of Guskey).  The average solidity of Guskey renders obvious Applicant’s claimed range.  The average solidity of Guskey encompasses Applicant’s claimed range of “at least 0.87”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 2, Guskey teaches the average solidity of from about 0.60 to about 1.0 (col. 5, ll. 38-44; col. 8, ll. 8-55 of Guskey).  The average solidity of Guskey renders obvious Applicant’s claimed range.  The average solidity of Guskey encompasses Applicant’s claimed range of “at least 0.90”. MPEP 2144.05 [R-10.2019] (I)   

Referring to Applicant’s claim 3, Guskey teaches the average solidity of from about 0.60 to about 1.0 (col. 5, ll. 38-44; col. 8, ll. 8-55 of Guskey).  The average solidity of Guskey renders obvious Applicant’s claimed range.  The average solidity of Guskey encompasses Applicant’s claimed range of “not greater than 0.99”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 4, Guskey teaches each of the extruded shaped abrasive particles comprises a body (col. 4, ll. 58-59; col. 9, l. 61 – col. 10, l. 6; FIG. 1 of Guskey).  Like Applicant’s extruded shaped abrasive particles (See pars. [0049-56], [0060-61], [0072-75], [0079], [0081] of Applicant’s specification as originally filed), the shaped abrasive particles of Guskey are also extruded via an extrusion process.  Given both Applicant’s and Guskey’s shaped abrasive particles are extruded, the extruded shaped abrasive particles of Guskey likely exhibit and possess identical or substantially identical physical characteristics, e.g., “striations extending along an exterior surface of the body in a direction of a length of the body”, as Applicant’s claimed extruded shaped abrasive particles. MPEP 2112.01 [R-10.2019] (I), (II)  In the alternative, the “striations extending along an exterior surface of the body in a direction of a length of the body” of Applicant’s claimed extruded shaped abrasive particles constitute nonfunctional printed matter that does not distinguish the claimed invention from the extruded shaped abrasive particles of Guskey in terms of patentability. MPEP 2112.01 [R-10.2019] (III)  In addition, there is no new and unobvious functional relationship between the “striations extending along an exterior surface of the body in a direction of a length of the body” and Applicant’s claimed extruded shaped abrasive particles. MPEP 2112.01 [R-10.2019] (III)  For these reasons, the extruded shaped abrasive particles of Guskey likely exhibit and possess identical or substantially identical physical characteristics, e.g., “striations extending along an exterior surface of the body in a direction of a length of the body”, as Applicant’s claimed extruded shaped abrasive particles.

Referring to Applicant’s claim 5, Guskey teaches each of the particles of the plurality of extruded shaped abrasive particles comprises a body (col. 4, ll. 58-59; col. 9, l. 61 – col. 10, l. 6; FIG. 1 of Guskey).  Like Applicant’s extruded shaped abrasive particles (See pars. [0049-56], [0060-61], [0072-75], [0079], [0081] of Applicant’s specification as originally filed), the shaped abrasive particles of Guskey are also extruded via an extrusion process.  As shown in the microscopy image of FIG. 1 of Guskey, the extruded shaped abrasive particles of Guskey possess both side and end surfaces such that the side surfaces extend between each opposing end surface.  

Referring to Applicant’s claim 6, Guskey teaches each of the extruded shaped abrasive particles comprises a body (col. 4, ll. 58-59; col. 9, l. 61 – col. 10, l. 6; FIG. 1 of Guskey).  Like Applicant’s extruded shaped abrasive particles (See pars. [0049-56], [0060-61], [0072-75], [0079], [0081] of Applicant’s specification as originally filed), the shaped abrasive particles of Guskey are also extruded via an extrusion process.  Given both Applicant’s and Guskey’s shaped abrasive particles are extruded, the extruded shaped abrasive particles of Guskey likely exhibit and possess identical or substantially identical physical characteristics, e.g., “the end surfaces have an average parallelism not greater than 10 degrees”, as Applicant’s claimed extruded shaped abrasive particles. MPEP 2112.01 [R-10.2019] (I), (II)  In the alternative, changes in size/proportion and shape do not patentably distinguish Applicant’s claimed extruded shaped abrasive particles from the extruded shaped abrasive particles of Guskey.  For instance, where the only difference between the extruded shaped abrasive particles of Guskey and Applicant’s claimed extruded shaped abrasive particles is the recitation of relative dimension(s), e.g., “an average parallelism”, of Applicant’s claimed extruded shaped abrasive particles and the extruded shaped abrasive particles of Guskey having the claimed “average parallelism” would not perform differently than the extruded shaped abrasive particles of Guskey, Applicant’s claimed extruded shaped abrasive particles are not patentably distinct from the extruded shaped abrasive particles of Guskey. MPEP 2144.04 [R-10.2019] (IV),(A)

Referring to Applicant’s claim 7, Guskey teaches the end surfaces are cut surfaces (col. 10, ll. 48-51 of Guskey).

Referring to Applicant’s claims 8 and 9, Guskey teaches each of the extruded shaped abrasive particles comprises a body (col. 4, ll. 58-59; col. 9, l. 61 – col. 10, l. 6; FIG. 1 of Guskey).  Like Applicant’s extruded shaped abrasive particles (See pars. [0049-56], [0060-61], [0072-75], [0079], [0081] of Applicant’s specification as originally filed), the shaped abrasive particles of Guskey are also extruded via an extrusion process.  As shown in the microscopy image of FIG. 1 of Guskey, the extruded shaped abrasive particles of Guskey possess both side and end surfaces such that the side surfaces extend between each opposing end surface and each opposing end surface is joined to at least one side surface like Applicant’s claimed extruded shaped abrasive particles.  Given both Applicant’s and Guskey’s shaped abrasive particles are extruded, the extruded shaped abrasive particles of Guskey likely exhibit and possess identical or substantially identical physical characteristics, e.g., “a first end surface is joined to a first side surface at a first obtuse angle and joined to a second side surface at a first acute angle” and “the first obtuse angle and first acute angle are supplementary angles”, as Applicant’s claimed extruded shaped abrasive particles. MPEP 2112.01 [R-10.2019] (I), (II)  In the alternative, changes in size/proportion and shape do not patentably distinguish Applicant’s claimed extruded shaped abrasive particles from the extruded shaped abrasive particles of Guskey.  For instance, where the only difference between the extruded shaped abrasive particles of Guskey and Applicant’s claimed extruded shaped abrasive particles is the recitation of relative dimension(s), e.g., “first obtuse angle” and “first acute angle”, of Applicant’s claimed extruded shaped abrasive particles and the extruded shaped abrasive particles of Guskey having the claimed “first obtuse angle” and “first acute angle” would not perform differently than the extruded shaped abrasive particles of Guskey, Applicant’s claimed extruded shaped abrasive particles are not patentably distinct from the extruded shaped abrasive particles of Guskey. MPEP 2144.04 [R-10.2019] (IV),(A)

Referring to Applicant’s claim 10, Guskey teaches each of the particles of the plurality of extruded shaped abrasive particles comprises a body having a length, a width, and a thickness (See FIG. 1 of Guskey), wherein length>width>thickness (See FIG. 1 of Guskey).

Referring to Applicant’s claim 11, Guskey teaches each of the extruded shaped abrasive particles comprises a body (col. 4, ll. 58-59; col. 9, l. 61 – col. 10, l. 6; FIG. 1 of Guskey).  Like Applicant’s extruded shaped abrasive particles (See pars. [0049-56], [0060-61], [0072-75], [0079], [0081] of Applicant’s specification as originally filed), the shaped abrasive particles of Guskey are also extruded via an extrusion process.  As shown in the microscopy image of FIG. 1 of Guskey, the extruded shaped abrasive particles of Guskey possess both side and end surfaces such that the side surfaces extend between each opposing end surface and each opposing end surface is joined to at least one side surface like Applicant’s claimed extruded shaped abrasive particles.  Given both Applicant’s and Guskey’s shaped abrasive particles are extruded, the extruded shaped abrasive particles of Guskey likely exhibit and possess identical or substantially identical physical characteristics, e.g., “a primary aspect ratio (length/width) of at least 1.1”, as Applicant’s claimed extruded shaped abrasive particles. MPEP 2112.01 [R-10.2019] (I), (II)  In the alternative, changes in size/proportion and shape do not patentably distinguish Applicant’s claimed extruded shaped abrasive particles from the extruded shaped abrasive particles of Guskey.  For instance, where the only difference between the extruded shaped abrasive particles of Guskey and Applicant’s claimed extruded shaped abrasive particles is the recitation of relative dimension(s), e.g., “a primary aspect ratio (length/width)”, of Applicant’s claimed extruded shaped abrasive particles and the extruded shaped abrasive particles of Guskey having the claimed “a primary aspect ratio (length/width)” would not perform differently than the extruded shaped abrasive particles of Guskey, Applicant’s claimed extruded shaped abrasive particles are not patentably distinct from the extruded shaped abrasive particles of Guskey. MPEP 2144.04 [R-10.2019] (IV),(A)

Referring to Applicant’s claim 12, Guskey teaches each of the extruded shaped abrasive particles comprises a body (col. 4, ll. 58-59; col. 9, l. 61 – col. 10, l. 6; FIG. 1 of Guskey).  Like Applicant’s extruded shaped abrasive particles (See pars. [0049-56], [0060-61], [0072-75], [0079], [0081] of Applicant’s specification as originally filed), the shaped abrasive particles of Guskey are also extruded via an extrusion process.  As shown in the microscopy image of FIG. 1 of Guskey, the extruded shaped abrasive particles of Guskey possess both side and end surfaces such that the side surfaces extend between each opposing end surface and each opposing end surface is joined to at least one side surface like Applicant’s claimed extruded shaped abrasive particles.  Given both Applicant’s and Guskey’s shaped abrasive particles are extruded, the extruded shaped abrasive particles of Guskey likely exhibit and possess identical or substantially identical physical characteristics, e.g., “a primary aspect ratio standard deviation [STDEV(length/width)] of not greater than 0.55”, as Applicant’s claimed extruded shaped abrasive particles. MPEP 2112.01 [R-10.2019] (I), (II)  In the alternative, changes in size/proportion and shape do not patentably distinguish Applicant’s claimed extruded shaped abrasive particles from the extruded shaped abrasive particles of Guskey.  For instance, where the only difference between the extruded shaped abrasive particles of Guskey and Applicant’s claimed extruded shaped abrasive particles is the recitation of relative dimension(s), e.g., “a primary aspect ratio standard deviation [STDEV(length/width)]”, of Applicant’s claimed extruded shaped abrasive particles and the extruded shaped abrasive particles of Guskey having the claimed “a primary aspect ratio standard deviation [STDEV(length/width)] of not greater than 0.55” would not perform differently than the extruded shaped abrasive particles of Guskey, Applicant’s claimed extruded shaped abrasive particles are not patentably distinct from the extruded shaped abrasive particles of Guskey. MPEP 2144.04 [R-10.2019] (IV),(A)
Referring to Applicant’s claim 13, Guskey teaches each of the extruded shaped abrasive particles comprises a body (col. 4, ll. 58-59; col. 9, l. 61 – col. 10, l. 6; FIG. 1 of Guskey).  Like Applicant’s extruded shaped abrasive particles (See pars. [0049-56], [0060-61], [0072-75], [0079], [0081] of Applicant’s specification as originally filed), the shaped abrasive particles of Guskey are also extruded via an extrusion process.  As shown in the microscopy image of FIG. 1 of Guskey, the extruded shaped abrasive particles of Guskey possess both side and end surfaces such that the side surfaces extend between each opposing end surface and each opposing end surface is joined to at least one side surface like Applicant’s claimed extruded shaped abrasive particles.  Given both Applicant’s and Guskey’s shaped abrasive particles are extruded, the extruded shaped abrasive particles of Guskey likely exhibit and possess identical or substantially identical physical characteristics, e.g., “a secondary aspect ratio (length/thickness) of at least 1.1”, as Applicant’s claimed extruded shaped abrasive particles. MPEP 2112.01 [R-10.2019] (I), (II)  In the alternative, changes in size/proportion and shape do not patentably distinguish Applicant’s claimed extruded shaped abrasive particles from the extruded shaped abrasive particles of Guskey.  For instance, where the only difference between the extruded shaped abrasive particles of Guskey and Applicant’s claimed extruded shaped abrasive particles is the recitation of relative dimension(s), e.g., “a secondary aspect ratio (length/thickness)”, of Applicant’s claimed extruded shaped abrasive particles and the extruded shaped abrasive particles of Guskey having the claimed “a secondary aspect ratio (length/thickness) of at least 1.1” would not perform differently than the extruded shaped abrasive particles of Guskey, Applicant’s claimed extruded shaped abrasive particles are not patentably distinct from the extruded shaped abrasive particles of Guskey. MPEP 2144.04 [R-10.2019] (IV),(A)

Referring to Applicant’s claim 14, Guskey teaches each of the extruded shaped abrasive particles comprises a body (col. 4, ll. 58-59; col. 9, l. 61 – col. 10, l. 6; FIG. 1 of Guskey).  Like Applicant’s extruded shaped abrasive particles (See pars. [0049-56], [0060-61], [0072-75], [0079], [0081] of Applicant’s specification as originally filed), the shaped abrasive particles of Guskey are also extruded via an extrusion process.  As shown in the microscopy image of FIG. 1 of Guskey, the extruded shaped abrasive particles of Guskey possess both side and end surfaces such that the side surfaces extend between each opposing end surface and each opposing end surface is joined to at least one side surface like Applicant’s claimed extruded shaped abrasive particles.  Given both Applicant’s and Guskey’s shaped abrasive particles are extruded, the extruded shaped abrasive particles of Guskey likely exhibit and possess identical or substantially identical physical characteristics, e.g., “a secondary aspect ratio standard deviation [STDEV(length/thickness)] of not greater than 0.55”, as Applicant’s claimed extruded shaped abrasive particles. MPEP 2112.01 [R-10.2019] (I), (II)  In the alternative, changes in size/proportion and shape do not patentably distinguish Applicant’s claimed extruded shaped abrasive particles from the extruded shaped abrasive particles of Guskey.  For instance, where the only difference between the extruded shaped abrasive particles of Guskey and Applicant’s claimed extruded shaped abrasive particles is the recitation of relative dimension(s), e.g., “a secondary aspect ratio standard deviation [STDEV(length/thickness)]”, of Applicant’s claimed extruded shaped abrasive particles and the extruded shaped abrasive particles of Guskey having the claimed “a secondary aspect ratio standard deviation [STDEV(length/thickness)] of not greater than 0.55” would not perform differently than the extruded shaped abrasive particles of Guskey, Applicant’s claimed extruded shaped abrasive particles are not patentably distinct from the extruded shaped abrasive particles of Guskey. MPEP 2144.04 [R-10.2019] (IV),(A) 
Referring to Applicant’s independent claim 15, Guskey teaches a coated abrasive article (col. 18, ll. 29-32; the combination of the substrate pad and plurality of abrasive particles of Guskey is equivalent to Applicant’s claim term “a coated abrasive article”) comprising: a substrate (col. 18, ll. 29-32; the substrate pad of Guskey is equivalent to Applicant’s claim term “a substrate”); and a plurality of abrasive particles (See Abstract; col. 4, ll. 58-59; col. 9, l. 61 – col. 10, l. 6; FIG. 1; the biodegradable abrasive particles of Guskey is equivalent to Applicant’s claim term “extruded shaped abrasive particles”) having an average solidity of from about 0.60 to about 1.0 (col. 5, ll. 38-44; col. 8, ll. 8-55 of Guskey).  The average solidity of Guskey renders obvious Applicant’s claimed range.  The average solidity of Guskey encompasses Applicant’s claimed range of “at least 0.87”. MPEP 2144.05 [R-10.2019] (I)  
Guskey teaches each of the extruded shaped abrasive particles comprises a body (col. 4, ll. 58-59; col. 9, l. 61 – col. 10, l. 6; FIG. 1 of Guskey).  Like Applicant’s extruded shaped abrasive particles (See pars. [0049-56], [0060-61], [0072-75], [0079], [0081] of Applicant’s specification as originally filed), the shaped abrasive particles of Guskey are also extruded via an extrusion process.  Given both Applicant’s and Guskey’s shaped abrasive particles are extruded, the extruded shaped abrasive particles of Guskey likely exhibit and possess identical or substantially identical physical characteristics, e.g., “striations extending along an exterior surface of the body in a direction of a length of the body”, as Applicant’s claimed extruded shaped abrasive particles. MPEP 2112.01 [R-10.2019] (I), (II)  In the alternative, the “striations extending along an exterior surface of the body in a direction of a length of the body” of Applicant’s claimed extruded shaped abrasive particles constitute nonfunctional printed matter that does not distinguish the claimed invention from the extruded shaped abrasive particles of Guskey in terms of patentability. MPEP 2112.01 [R-10.2019] (III)  In addition, there is no new and unobvious functional relationship between the “striations extending along an exterior surface of the body in a direction of a length of the body” and Applicant’s claimed extruded shaped abrasive particles. MPEP 2112.01 [R-10.2019] (III)  For these reasons, the extruded shaped abrasive particles of Guskey likely exhibit and possess identical or substantially identical physical characteristics, e.g., “striations extending along an exterior surface of the body in a direction of a length of the body”, as Applicant’s claimed extruded shaped abrasive particles.

Referring to Applicant’s claim 16, Guskey teaches each of the abrasive particles comprises a body having a length, a width, and a thickness (See FIG. 1 of Guskey), wherein length>width>thickness (See FIG. 1 of Guskey).

Referring to Applicant’s claim 17, Guskey teaches each of the extruded shaped abrasive particles comprises a body (col. 4, ll. 58-59; col. 9, l. 61 – col. 10, l. 6; FIG. 1 of Guskey).  Like Applicant’s extruded shaped abrasive particles (See pars. [0049-56], [0060-61], [0072-75], [0079], [0081] of Applicant’s specification as originally filed), the shaped abrasive particles of Guskey are also extruded via an extrusion process.  As shown in the microscopy image of FIG. 1 of Guskey, the extruded shaped abrasive particles of Guskey possess both side and end surfaces such that the side surfaces extend between each opposing end surface and each opposing end surface is joined to at least one side surface like Applicant’s claimed extruded shaped abrasive particles.  Given both Applicant’s and Guskey’s shaped abrasive particles are extruded, the extruded shaped abrasive particles of Guskey likely exhibit and possess identical or substantially identical physical characteristics, e.g., “a primary aspect ratio (length/width) of at least 1.1”, as Applicant’s claimed extruded shaped abrasive particles. MPEP 2112.01 [R-10.2019] (I), (II)  In the alternative, changes in size/proportion and shape do not patentably distinguish Applicant’s claimed extruded shaped abrasive particles from the extruded shaped abrasive particles of Guskey.  For instance, where the only difference between the extruded shaped abrasive particles of Guskey and Applicant’s claimed extruded shaped abrasive particles is the recitation of relative dimension(s), e.g., “a primary aspect ratio (length/width)”, of Applicant’s claimed extruded shaped abrasive particles and the extruded shaped abrasive particles of Guskey having the claimed “a primary aspect ratio (length/width)” would not perform differently than the extruded shaped abrasive particles of Guskey, Applicant’s claimed extruded shaped abrasive particles are not patentably distinct from the extruded shaped abrasive particles of Guskey. MPEP 2144.04 [R-10.2019] (IV),(A)

Referring to Applicant’s claim 18, Guskey teaches each of the abrasive particles comprises a body including a tip region including a tip of the body (See FIG. 1 of Guskey), a base region including a base of the body (See FIG. 1 of Guskey), wherein the base region is at an opposite end of the body from the tip region along a length of the body (See FIG. 1 of Guskey).

Referring to Applicant’s claim 19, Guskey teaches the tip region is defined by a taper including a reduction in the width or thickness of the body over a tip region length (See FIG. 1 of Guskey).

Referring to Applicant’s claim 20, Guskey teaches the base comprises a projection extending from the body (See FIG. 1 of Guskey), wherein the projection extends at an angle relative to a longitudinal axis of the body (See FIG. 1 of Guskey).
Prior Art Cited in PTO-892 Yet Not Relied Upon
The prior art cited in the attached PTO-892 form, yet not relied upon in the pending claim rejections include the following: United States Patent Nos. 9,540,593 B2, 9,540,594 B2 and 9,616,002 B2 to Gonzalez et al. and WO 2013/187917 A1 to The Procter & Gamble Company.  Each Gonzalez reference teach extruded shaped abrasive particles comprising an average solidity of from greater than 0.85 to 1.  The Procter & Gamble Company reference teaches extruded shaped abrasive particles comprising an average solidity of from 0.4 to 0.9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731